



Exhibit 10.1
2020 Cash Incentive Compensation Plan


Eligible Employees: All non-Section 16 officers (“Vice Presidents”) and senior
executives (Section 16) officers (“Executive Officers”) of the Company are
eligible for participation in the Company’s 2020 Cash Incentive Compensation
Plan.


Applicable Period: The 2020 Cash Incentive Plan applies to performance during
the Company’s fiscal year ending December 31, 2020.


Components of the Plan and Criteria to Fund: The 2020 Cash Incentive
Compensation Plan consists of the following two components: (i) revenue targets
and (ii) EBITDA targets. Each component of the 2020 Cash Incentive Compensation
Plan includes targets at minimum, plan, and maximum payout. The minimum targets
serve as the threshold upon which the incentive pool will begin to fund for that
component. Achievement of the components at plan/target will earn the target
cash incentive opportunity. Payout will be calculated along a linear continuum
from minimum to plan/target and from plan/target to maximum with the maximum
target serving as the point at which the management team will earn the highest
possible cash incentive opportunity.


The minimum performance target must be met in order for a portion of the bonus
to be paid relative to any one of the two components. Each component will be
measured separately. Bonus payouts will be based 60% on achievement of revenue
targets and 40% on achievement of EBITDA targets.


The following table below represents the target bonus and maximum bonus for each
of the Company’s Vice Presidents and above and as a percent of such employee’s
annual base salary.


Executive Officer


Target
Maximum
President and CEO
100%
140%
Executive Officers (other than President and CEO)
75%
105%
Vice Presidents
50%
70%






